UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 30, 2013 o Transition report pursuant to Section 13 or 15(d) of the Exchange Act for the transition period from [] to [] Commission file number:1-9009 Tofutti Brands Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3094658 (State of Incorporation) (I.R.S. Employer Identification No.) 50 Jackson Drive, Cranford, New Jersey 07016 (Address of Principal Executive Offices) (908) 272-2400 (Registrant’s Telephone Number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of May 10, 2013 the Registrant had 5,153,706 shares of Common Stock, par value $0.01, outstanding. TOFUTTI BRANDS INC. INDEX Page Part I - Financial Information: Item 1. Financial Statements 3 Condensed Balance Sheets – March 30, 2013 (Unaudited) and December 29, 2012 3 Condensed Statements of Operations - (Unaudited) - Thirteen Week Periods ended March 30, 2013 and March 31, 2012 4 Condensed Statements of Cash Flows - (Unaudited) - Thirteen Week Periods ended March 30, 2012 and March 31, 2012 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 Part II - Other Information: Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements TOFUTTI BRANDS INC. Condensed Balance Sheets (in thousands, except share and per share figures) March 30, December 29, 2012* Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts and sales promotions of $318 and $303respectively Inventories, net of reserve of $100 and $100, respectively Prepaid expenses 66 77 Deferred costs Refundable income taxes Total current assets Other assets 16 16 $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Commitments and contingencies — — Stockholders’ equity: Preferred stock - par value $.01 per share; authorized 100,000 shares, none issued — — Common stock - par value $.01 per share; authorized 15,000,000 shares, issued andoutstanding 5,153,706 shares at March 30, 2013,and 5,153,706 shares at December 29, 2012 52 52 Additional paid-in capital — — Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ * Derived from audited financial information. See accompanying notes to condensed financial statements. 3 TOFUTTI BRANDS, INC. Condensed Statements of Operations (Unaudited) (in thousands, except per share figures) Thirteen weeks ended March 30, 2013 Thirteen weeks ended March 31, 2012 Net sales $ $ Cost of sales Gross profit Operating expenses: Selling Marketing Research and development General and administrative Loss before income taxes ) ) Income tax benefit (expense) (6 ) Net loss $ ) $ ) Weighted average common shares outstanding: Basic Diluted Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) See accompanying notes to condensed financial statements. 4 TOFUTTI BRANDS INC. Condensed Statements of Cash Flows (Unaudited) (in thousands) Thirteen weeks ended March 30, 2013 Thirteen weeks ended
